Citation Nr: 1034119	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  01-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disorder manifested by 
pain in multiple joints (claimed as a skeletal disorder), to 
include degenerative joint disease (DJD) of both knees, 
shoulders, hands, and elbows, including as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  
He also had unverified periods of service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied service connection for 
a skeletal disorder, to include as due to undiagnosed illness.

In May 2003, the Board, among other things, determined that new 
and material evidence had not been received to reopen the 
Veteran's claim for a skeletal disorder, to include as due to 
undiagnosed illness.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in a March 2006 order, vacated the Board's decision 
insofar as it had adjudicated the Veteran's claim under the new 
and material standard, and remanded the case to the Board for 
action consistent with the order.  

When this case was returned to Board in November 2007 and May 
2009, it was remanded for further development.  The Board notes 
that, as a result of the May 2009 remand, in a June 2010 rating 
decision, the RO granted service connection for DJD of the hallux 
valgus of the left foot.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that service connection for a skeletal 
disorder manifested by pain in multiple joints is warranted.  
Specifically, the Veteran contends that his skeletal disorder is 
due to undiagnosed illness, which resulted from his service in 
the Southwest Asia Theater of operations during the Persian Gulf 
War.  In the alternative, the Veteran contends that his currently 
diagnosed skeletal disabilities (i.e., mild degenerative changes 
of the acromioclavicular (AC) joints, mild DJD of the knees, 
osteochondral defect at the anterior portion of the right lateral 
femoral condoyle, mild degenerative changes of the right hand, 
arthralgia of both elbows and hands, deformities of the 
intercostal (IC) joints of both hands, and Heberden's nodes at 
the distal interphalangeal (DIP) joints of both hands), are 
related to in-service injuries.  In this regard, the Veteran has 
reported that he suffered several in-service injuries, including 
a left knee injury that occurred in July 1984 and an accident in 
which he fell into a septic tank while in Saudi Arabia.  

At the outset, the Board notes that the Veteran's DD-214 and DD-
215 confirm that he served in the Southwest Asia Theater during 
the Persian Gulf War, from January 1991 to April 1991.  The Board 
also notes that, in cases where a Veteran applies for service 
connection for chronic disabilities due to undiagnosed illnesses 
under 38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known diagnosis, further consideration under 
the direct service connection provisions of 38 U.S.C.A. § 1110 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Veteran's National Guard records show that, in October 1979, 
the Veteran pinched his right middle finger while working with a 
dolly, causing a slight superficial laceration.  A corresponding 
statement of medical examination and duty status indicates that 
Veteran's right middle finger injury was incurred in the line of 
duty.  Additionally, in July 1984, when reporting to a mass 
casualty exercise, the Veteran stumbled and superficially 
lacerated his lower left leg.  The Veteran went on sick call as a 
result of the injury, and was noted have suffered trauma to the 
left knee.  A corresponding statement of medical examination and 
duty status indicates that the Veteran's left leg injury was 
incurred in the line of duty.  However, on his April 1986 report 
of medical history, the Veteran denied having a "trick" or 
locked knee, or any swollen or painful joints.  Moreover, at his 
periodic examination in April 1986, the Veteran was noted to have 
normal upper extremities, lower extremities, and musculoskeletal 
system, and the only skeletal abnormality noted was a history of 
surgical amputation of the fourth finger of the left hand. 

The Veteran's service treatment records from his period of 
service from November 1990 to May 1991 fail to show any treatment 
for, or complaints of, a joint or skeletal disorder.  
Additionally, on both his January 1990 entrance report of medical 
history and his March 1991 separation report of medical history, 
the Veteran denied having  a "trick" or locked knee, a history 
of arthritis, or a bone, joint, or other deformity.  Finally, at 
both his January 1990 entrance examination and his March 1991 
separation examination, the Veteran was not noted to have any 
skeletal abnormalities except for a history of surgical 
amputation of the fourth finger of the left hand. 

In December 1991, the Veteran was afforded a VA examination.  At 
that time, an examination of the musculoskeletal system showed no 
bony or joint deformities, and the Veteran had full range of 
motion of his joints.  The examiner noted the amputation of the 
fourth finger of the left hand; however, no pertinent skeletal 
diagnosis was given.

At the time of VA psychiatric treatment in March 1992, the 
Veteran reported that he had fallen into a septic tank filled 
with human refuse during Operation Desert Storm.  In this regard, 
the Veteran reported that he was washed off after his fellow 
soldiers helped him out of the tank, but that he had not received 
any medical treatment at that time.  Additionally, in March 1993, 
the Veteran sought treatment for a skin condition, reporting that 
he had suffered a "fall accident" during his service in Saudi 
Arabia in which he had fallen into a septic tank loaded with 
feces.  Significantly, however, no musculoskeletal injuries were 
noted during the March 1992 or March 1993 treatment.  

During VA treatment July 1995, the Veteran reported that he was 
experiencing joint pain in his hands, which was always associated 
with movement.  

Subsequently, during VA treatment in February 1999, the Veteran 
was diagnosed with osteoarthritis and was noted to have 
arthralgia of the elbow and hand joints, deformities of the IC 
joints of both hands, and distal amputation of the 4th finger of 
the left hand.  Additionally, in August 1999, the Veteran 
reported having continuing pain in his elbows, shoulders, and 
back, and was assessed as having arthritis.

In July 2001, the Veteran was afforded a VA fibromyalgia 
examination.  At that time, the Veteran reported that he had 
experienced bilateral shoulder, finger, and knee pain since 
falling in a septic tank during service in Saudi Arabia during 
the Persian Gulf War.  On examination, he had full range of 
motion and good stability of his shoulders, hands, and knees, and 
the examiner noted that there was no crepitation in the shoulder 
or knees.  However, the examiner indicated that the Veteran had 
Heberden's nodes at the DIP joints of both hands.  X-rays taken 
at that time revealed mild degenerative changes of the shoulder 
joints, specifically at that AC joints; mild DJD of the knees; 
osteochondral defect at the anterior portion of the right lateral 
femoral condoyle; status-post transphalangeal amputation through 
second lateral fourth digit of the left hand; and mild 
degenerative changes of the right hand.  The examiner then went 
on to report that the Veteran's history and examination were not 
compatible with a diagnosis of fibromyalgia.  

In April 2002, the Veteran was noted to have joint pain and 
swelling, and arthritis.  On examination, however, he had intact 
range of motion, adequate muscle tone, and no deformities.   
Additionally, in August 2004, January 2005, August 2005, and July 
2007, the Veteran was noted to have osteoarthritis, and during VA 
treatment in August 2005, the Veteran was noted to have arthritis 
of the knees that was currently unstable.  During VA treatment in 
February 2007, the doctor noted that the Veteran's current 
medical problems included osteoarthritis, and the Veteran 
reported having problems with hand cramps.  The doctor went on to 
assess the Veteran with arthritis of the knee, which was 
currently stable.  Subsequently, in July 2007, the Veteran 
reported having left calf pain for the past several weeks.  No 
diagnosis pertaining to the calf was provided at that time; 
however, the doctor reported that the Veteran did have arthritis 
of the knees that was currently stable.  

When the Board remanded this case in May 2009, it directed the 
RO/AMC to arrange a VA orthopedic examination to determine the 
etiology of any current left knee arthritis, and specifically, to 
determine whether this disability was related to the Veteran's 
military service. The Board also requested that the examiner 
provide a complete rationale for any opinions provided.  

In accordance with the Board's May 2009 remand instructions, in 
August 2009, the Veteran was afforded a VA joint examination.  At 
the outset of the examination report, the examiner indicated that 
he had reviewed the Veteran's claims file.  The examiner also 
noted the Veteran's contention that he had injured his left knee 
during service and now he had DJD of the knee as a result of this 
injury.  After discussing his pertinent history and the findings 
of his physical examination, the examiner diagnosed the Veteran 
with DJD of both knees.  The examiner then went on to provide the 
opinion that the Veteran's DJD of the left knee was less likely 
than not related the Veteran's military service.  In support of 
this opinion, the examiner reported that there was no evidence of 
trauma or treatment for the left knee joint during service or 
within a year after separation from service.  

Thereafter, during VA treatment in December 2009, the Veteran was 
again noted to have stable arthritis of the knees.  

The Board acknowledges that, in August 2009, the Veteran was 
afforded a VA joint examination, and that the examiner provided 
the opinion that the Veteran's DJD of the left knee was less 
likely than not related the Veteran's military service.  
Significantly, however, in providing this opinion, the examiner 
failed to acknowledge the Veteran's account of continued 
symptomatology since service, and instead relied on a reported 
lack of evidence of trauma or treatment for the left knee joint 
during service.  In this regard, the Board notes that the 
examiner's conclusion that there was no evidence of trauma or 
treatment of the Veteran's left knee joint during service was 
inaccurate.  Specifically, as discussed above, the Veteran 
received treatment for left knee trauma during service in July 
1984.  Accordingly, because the examiner's opinion was based on 
an inaccurate factual history and a lack of evidence of treatment 
for the left knee during service, the Board finds that the 
examination report is not adequate for rating purposes, and this 
matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of an in-service 
injury, but instead relied on the service treatment records to 
provide a negative opinion); Kowalski v. Nicholson, 19 Vet.App. 
171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that 
the Board is not bound to accept medical opinions that are based 
upon an inaccurate factual background); see also 38 C.F.R. § 4.2 
(stating that if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes); see 
also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes an examination, even if not required to do so, an 
adequate one must be produced).  

Finally, the Board notes that, to date, an opinion regarding the 
etiology of the Veteran's other joint disabilities has not been 
obtained.  In this regard, the Board notes that the Veteran has 
been diagnosed with mild degenerative changes of the AC joints, 
mild degenerative changes of the right hand, arthralgia of both 
elbows and hands, deformities of the IC joints of both hands, and 
Heberden's nodes at the DIP joints of both hands.  Moreover, the 
Veteran has consistently provided competent reports of 
experiencing a continuity of joint pain in his shoulders, elbows, 
and hands since service.  As such, the Board finds that a VA 
examination addressing the etiology of any joint disabilities 
found to be present in the shoulders, elbows, and hands, 
including as due to undiagnosed illness, is necessary before a 
decision is rendered in this case.  See 38 U.S.C.A. § 5103A (d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As this case is being remanded for the foregoing reasons, any 
recent VA treatment records should also be obtained on remand.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
for any skeletal disorders, including DJD 
of the knees, shoulders, elbows, and 
hands, from the San Juan, the Commonwealth 
of Puerto Rico, VA medical center, dated 
since August 2009.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination of his joint 
pain.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests, including x-rays, should be 
conducted.

The examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran has an undiagnosed illness 
primarily manifested by joint pain in 
multiple joints as a consequence of his 
service in the Persian Gulf War.

For any skeletal disorders found to be 
present that the examiner is able to 
diagnose, the examiner is also requested 
to provide an opinion as to the diagnosis, 
date of onset, and etiology of such 
disabilities (i.e., mild degenerative 
changes of the AC joints, mild DJD of the 
knees, osteochondral defect at the 
anterior portion of the right lateral 
femoral condoyle, mild degenerative 
changes of the right hand, arthralgia of 
both elbows and hands, deformities of the 
IC joints of both hands, and Heberden's 
nodes at the DIP joints of both hands).  

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
skeletal disorders found to be present had 
their onset during active service or are 
related to any in-service disease or 
injury, including the October 1979 right 
hand injury, July 1984 left knee injury, 
and his reported fall into a septic tank.  
In doing so, the examiner should 
specifically acknowledge the lay evidence 
of record regarding any in-service 
injuries and a continuity of 
symptomatology since service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.

4.  Thereafter, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


